CRANCH, Chief Judge,
was of opinion that the constitution of Maryland ought to have a liberal construction. That the professed object of the provision was to prevent oppression upon the consciences of men; and that the three eases of Quakers, Tunkers, and Menonists, were rather put by way of example, than as confining the privilege to those sects only, and leaving all other cases of conscience to the severe operation of the law. That every other case of really conscientious scruples was within the meaning of the law; the only question being as to the fact of conscientious scruples, or the membership of the witness in relation to his religious scruples; and not in relation to the discipline or civil privileges attached to membership. So that a member of a society, in regard to its religious persuasion upon the point of the unlawfulness of oaths, was within the protection of the constitution, although he should not be a member as to its civil privileges according to the rules of the society, nor subject to its moral discipline.